      Case: 3:20-cv-00300-wmc Document #: 22 Filed: 03/23/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF WISCONSIN

TINA HICKMAN,

                   Plaintiff,
      v.
                                                        Case No. 20-cv-300-wmc
ANDREW SAUL,
Commissioner of Social Security,

                   Defendant.


                          JUDGMENT IN A CIVIL CASE


      IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant Andrew Saul, Commissioner of Social Security against plaintiff Tina

Hickman dismissing this case for lack of prosecution.




      s/ K. Frederickson, Deputy Clerk                           3/23/2021
       Peter Oppeneer, Clerk of Court                               Date
